EXHIBIT 10.22
 
TRANSFER AND ASSIGNMENT AGREEMENT
 
This Transfer and Assignment Agreement (this “Agreement”) is made and entered
into effective as of May 6, 2011, by and between Juhl Wind, Inc., a Delaware
corporation (“Assignor”), and Juhl Wind Asset Investment, Inc., a Delaware
corporation (“Assignee”).
 
WHEREAS on April 28, 2011, Assignor purchased a 99.9% of the existing ownership
interests of Woodstock Hills LLC, a Delaware limited liability company (the
“Woodstock Hills Interest”), which operates a 10.2 megawatt wind-powered
electric generating facility near Woodstock, Minnesota; and
 
WHEREAS Assignee is a wholly-owned subsidiary of Assignor.
 
NOW THEREFORE in consideration of the promises and the respective undertakings
of the parties hereto hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
1.           Assignment of the Woodstock Hills Interest.  Assignor does hereby
sell and transfer on an “as-is” basis, to Assignee all of Assignor’s right,
title, and interest in and to the Woodstock Hills Interest.
 
2.           Assumption of the Woodstock Hills Interest.  Assignee hereby
accepts the assignment to it set forth in Section 1 above, hereby assumes all of
the obligations of Assignor relating to the Woodstock Hills Interest.
 
3.           Further Documents. The parties hereto agree to execute such further
documents and take such actions as may be reasonably required to further
evidence, confirm and effectuate the transfer of ownership of the Woodstock
Hills Interest.
 
4.           Binding Effect.  This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and permitted
assigns.
 
5.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Minnesota without regard to the
principles of conflicts of laws thereof.
 
6.           Counterparts; Facsimile Signatures.  This Agreement may be executed
in more than one counterpart, including by facsimile signature, each of which
shall be deemed an original, but all of which collectively will constitute one
and the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
and on the date first written above.
 
ASSIGNOR:
 
JUHL WIND, INC.
By /s/ John Mitola 
Name: John Mitola
Title: President



 
ASSIGNEE:
 
JUHL WIND ASSET INVESTMENT, INC.
By /s/ Daniel Juhl 
Name: Daniel Juhl
Title: Chief Executive Officer



 


 